Title: To James Madison from Robert Montgomery, 8 July 1806
From: Montgomery, Robert
To: Madison, James



Sir
Madrid 8 July of 1806

Business of a private nature having detained me here about a month, I have frequently waited on Mr. Erving in order to give him every information in my power regarding the unreasonable Quarantine imposed on our Vessels by this Govt. Our Vice Consul Mr. Thomas Vaqui at Valencia died about two months ago, this Gentleman had served in that office for near thirteen years, with dignity, & integrity and was at the head of the first house of Commerce in that place.  His Son in Law, Mr. John J de Llanos, attended to the business of the Vice Consulate in absence or indisposition of Mr. Vaqui, and as I have every Reason to be satisfied with his abilities and integrity, I could find none against apointing him to succeed in the office, his Commission was sent to Mr. Young, (Mr. Erving being absent) in order to obtain his Majesty’s aprobation and Execuator, but I was informed by Mr. Young that he could not admit of no other nomination, than that of Consular Agent.  This I conceived to be a matter of indifference, providing the King gave his authority to act, and sent this Commission in the way demanded but the Reply of the Minister of State, to one of a Simular Nature, leaves us absolutely without the assistance of the  Agents in the out Ports;
On Mr. Ervings return here from London I made him acquainted with the buisness, and that it was the standing practice with all Consuls residing in Spain to appoint their own Vice Consuls for the out Ports, and for whom they are responsable to their respective Govts.  And never having Received orders from our Government to the contrary, I have given the Commsn. of Vice Consul to Llanos, & I may Venture to say would not find a  at his place So worthy of it, I sincerely wish it may meet the aprobation of the President & your own.
The letters of last Post, from Alicant advise me of the arrival of the Hornet Capn. Dent to that Station.  In case of any Rupture with Tunis, the Port of Alicant is very Convenient as a Rendez Vous to our Squadron, and  I would supply them with every Kind of Provisions and money at a very moderate expence.  I shall have the earliest information of the approach of any Corsairs along the Coast, & Communicate it to our Commanders.  By my Establishment in Alicant as well as in a Commercial Capacity, as acting Agent & Consul for the United States of America, for near thirty Years past, I have acquired some Knowledge of the relation the two Countries have with each other, both in Trade, and in Politicks, and also a facility of writing & speaking the language like the Natives here, with these advantages I hope I may without too much vanity sollicit the appointment of a Commissioner for liquidating the Claims of the United States against this Country when it becomes Necessary, & I should hope to be able to prevent much of the disputing & procrastination which may be expected on the part of the Spanish Commissioners.  In case Confirmation should be wanted regarding me, I was at an early period Known to the Honbl. John Adams John Jay, Col Humphreys, Chs. Pinckney, & by a letter of the President himself when Minister in Paris  I’m nearly related to the family of Montgomery of Philadelphia, my Correspondants in that place Willing & Francis, in New York John Jackson, in Salem Hesketh Darby; & Boston Head & Amery to any of whom you may be refered.  I have the Honor with all Respect To be Sir, Your Most Obedt Hble Servt.

Robt Montgomery

